Exhibit 10.1

WITHOUT PREJUDICE

SUBJECT TO CONTRACT

RETIREMENT AND ADVISORY AGREEMENT

This Agreement is signed on 30 October 2008 (“Effective Date”) between
(1) Western Union Financial Services Hong Kong Limited (“the Company”) and
(2) Ian Marsh (the “Employee”).

Retirement of the Employee

 

1. The parties have reached a mutual agreement that the Employee will retire
from his employment with the Company with effect from 31 December 2009, on the
terms set forth below.

Period until 31 December 2008

 

2. Between the date of this Agreement and 31 December 2008 (inclusive), subject
to the Employee’s compliance with the terms of this Agreement:

 

  (A) The Employee will remain an employee of the Company and will continue to
comply with the terms of the Employment Agreement entered into between him and
the Company on 30 January 2004 (“the Employment Agreement”) as amended in the
interim since signing and by this Agreement (the “Employment Terms”);

 

  (B) The Employee will perform such services for the Company as may be
determined by the Company in its absolute discretion from time to time, to the
Company’s satisfaction;

 

  (C) The Employee will continue to receive salary and benefits pursuant to the
Employment Terms, subject to any deductions which the Company is required and
permitted to make, and will continue to be eligible to participate in the
Western Union Senior Executive Annual Incentive Plan in respect of 2008 subject
to the specific terms of the plan (which controls the Employee’s rights in all
cases);

 

1



--------------------------------------------------------------------------------

  (D) The Employee’s duties will remain unchanged, through December 31, 2008, at
which time the Employee shall move into the status outlined in 3(A) below.

Period 1 January 2009 to 31 December 2009; related matters

 

3. From 1 January 2009 and the Cessation Date (as defined in Section 21) and
strictly subject to and conditional upon the Employee’s compliance with each of
his obligations under this Agreement and upon the execution of the Second
Separation Agreement on December 31, 2008 and the Third Separation Agreement on
December 31, 2009:

 

  (A) The Employee will remain employed by the Company, but, during this period,
will be on garden leave (i.e. he will not be required to perform duties under
the Employment Terms or any other duties for any other Group Company, except as
required by the Company or any other Group Company from time to time in an
advisory capacity. Employee will not attend any office of the Company or any
other Group Company or have contact with any clients, customers or employees of
the Company or of any other Group Company in a business or advisory capacity on
behalf of the Company without the prior approval of the Company) although he
will also be available to provide such services to the Company as may be
considered necessary by the Company from time to time. Employee may attend the
Hong Kong office upon Employee’s request or as needed to facilitate his
utilization of the executive assistant benefit.

 

  (B)    i) The Employee shall not work in any trade, business or occupation
whether or not it competes with the business of the Company or any other Group
Company, with the exception that Employee may accept appointment as a director
on a Board of Directors of any entity or provide services as an advisor or
consultant which in the opinion of the Company does not compete with any Group
Company, subject to the approval process set forth below in Section 3(B)(ii)
below.

 

  ii)

The Employee must therefore provide notice of any proposed appointment by him as
a director or retention of services as an advisor or consultant which he
proposes to commence before 1 January 2010, to David Schlapbach (or any other
person nominated by the Company for this purpose from time to time). Such
notice(s) shall include the

 

2



--------------------------------------------------------------------------------

 

identity of the company or business in which the Employee proposes to provide
services as a director, advisor or consultant, and the Employee’s general
responsibilities and services in the role. Such notice must be given and such
permission obtained before the Employee accepts any Board of Directors
appointment(s) or enters into any advisory or consultant relationship to
commence before 1 January 2010.

 

  iii) If any notification is received under Section 3(B)(ii) above, David
Schlapbach (or the nominated person if applicable) will have absolute and final
discretion in deciding whether or not to give consent to the Employee to the
proposed directorship, advisor or consultant. Said consent may be withheld,
however it would not be unfairly withheld. If consent is given the Company may
impose such conditions as it considers necessary and the Employee shall comply
with each of such conditions.

 

  iv) Should the Employee breach Section 3(B)(i) through 3(B)(iii) above by
commencing or continuing as a director, advisor or consultant without approval
of the Company or otherwise breach the non-compete provision of his Employment
Agreement or work in any job, trade, business or occupation between 1 January
2009 and 31 December 2009, (1) the Company shall have the right to terminate his
employment with immediate effect, all payments and benefits under this Agreement
shall cease immediately, and the Employee shall be required to repay all amounts
paid (and the date on which such employment terminates shall be “the Early
Termination Date”), and (2) the Employee’s share options and Restricted Stock
Units (“RSUs”) which might otherwise have vested after the Early Termination
Date will not so vest but will lapse with effect from the Early Termination
Date. The Employee’s entitlement to any benefits in respect of stock options or
RSUs which have vested before termination of employment shall be determined by
the terms of the relevant equity plan documents and award agreements.

 

  (C) The Employee will continue to receive the same base annual salary of
$460,000.00 USD and the listed benefits in 3(D) through 3(I) below through
December 31, 2009 (or, if applicable, any earlier date on which he ceases to be
an employee of the Company), following which time the Employee shall have no
further entitlement to any such salary or benefits. All entitlement to any other
benefits listed in the Employment Agreement or due pursuant to the Employment
Terms shall, unless otherwise provided herein, terminate on December 31, 2008.

 

3



--------------------------------------------------------------------------------

  (D) The Company will continue the Employee’s participation under the Hong Kong
Medical and Life Insurance Plan until the Cessation Date.

 

  (E) The Company will continue the Employee’s participation in the Hong Kong
Retirement Plan also known as the Western Union Financial Services Hong Kong
Limited Mandatory Provident Fund (“Retirement Plan”) until the Cessation Date.
On December 31, 2009, the Employer shall accelerate its contribution to permit
Employee to vest 100% in the Retirement Plan, provided Employee has not been
terminated pursuant to the term of Section 3(B)(iv) or Section 12, or for any
other reason provided for in this Agreement. For the avoidance of doubt, the
Employee shall be responsible for all income or salaries tax liabilities that
Employee may incur as a result of the accelerated vesting of the Retirement
Plan.

 

  (F) The Company will provide Employee the Executive Financial Planning Program
for the calendar year 2009 until the Cessation Date. The amount of this benefit
shall be capped at $10,000.00 USD for the 2009 calendar year.

 

  (G) Employee shall be entitled to reasonable use of the services of a
secretary and other administrative support of the Company, subject to sufficient
advance notice from Employee, until the Cessation Date.

 

  (H) Employee will continue to vest in share options originally granted under
the 2002 First Data Corporation Long-Term Incentive Plan (“2002 LTIP”) (which
were converted into options under The Western Union Company 2006 Long Term
Incentive Plan (“2006 LTIP”)) as well as share options granted under the 2006
LTIP, subject to the specific terms of the 2002 and 2006 LTIPs and the
applicable award agreements (which control Employee’s rights in all cases)
through the Cessation Date. In addition, Employee is eligible to vest in RSUs
subject to the specific terms of the 2006 LTIP and applicable award agreement
until the Cessation Date.

 

  (I) The Company will continue to pay the Employee in monthly installments an
annual housing allowance of $149,663.00 USD, until the Cessation Date.

 

4



--------------------------------------------------------------------------------

Leave

 

4. All days of annual leave which have accrued and are untaken by the Employee
as of 31 October 2008, or which accrue during the period 1 November to
31 December 2008, will be taken by 31 December 2008 on dates agreed between the
parties or in the absence of such agreement notified by the Company to the
Employee. During 2009 the days of annual leave due to the Employee shall be the
number provided by the Hong Kong Employment Ordinance and shall be taken on such
days as the Company may specify to the Employee.

Dealings in Securities

 

5. Employee will remain subject to The Western Union Company’s (the “Company’s”)
Insider Trading and Confidentiality Policy Applicable to “Section 16 Insiders,”
as such policy may be amended or replaced from time to time (the “Section 16
Insider Policy”), until the Company files its 2008 Annual Report on Form 10-K
(the “2008 Form 10-K”) with the United States Securities and Exchange Commission
(the “SEC”). After the Company files its 2008 Form 10-K with the SEC, Employee
will be allowed to transact in Company securities without being subject to the
Company’s securities transaction pre-clearance procedures as set forth in the
Section 16 Insider Policy or The Company’s Insider Trading and Confidentiality
Policy Applicable to Persons on the Advance Clearance List, as such policies may
be amended or replaced from time to time; provided, however, that Employee’s
transactions in Company securities shall be subject to (1) the Company’s Insider
Trading and Confidentiality Policy Applicable to All Employees, as such policy
may be amended or replaced from time to time, for so long as Employee remains
employed by the Company, and (2) all applicable laws, rules and regulations,
including, without limitation, Section 16 of the Securities Exchange Act of
1934, and the rules promulgated thereunder (“Section 16”). Employee acknowledges
and agrees that Employee is solely responsible for filing all required
Section 16 reports regarding Employee’s transactions in Company securities and
that Company has no responsibility for filing such reports on behalf of
Employee. The Company may, however, in its sole discretion, elect to assist
Employee in filing such Section 16 reports during the 6-month period following
the date the Employee ceases to be designated as a Section 16 officer by the
Company provided that the Employee provides to the Company all information
needed to file such reports within 12 hours of conducting a transaction in the
Company’s securities. Notice shall be given to Sarah Kilgore, Western Union,
12500 E Belford Avenue, #M21A4, Englewood, CO 80112,
sarah.kilgore@westernunion.com, 720-332-5683.

 

5



--------------------------------------------------------------------------------

6. As the Employee will remain an employee of the Company until the Cessation
Date, he will continue to comply with the terms of the Employment Agreement
(save as amended by this Agreement and in particular this Section 6) which apply
during the period of employment. In particular but without limitation, the
Employee shall comply with the non-competition, non-solicitation,
confidentiality and indemnification sections in the Employment Agreement.

 

7. The Employee’s employment will cease automatically on 31 December 2009 or the
Cessation Date, whichever is earlier.

 

8. For the avoidance of doubt, all and any payments made to the Employee under
the terms of this Agreement will be subject to any deductions which the Company
is required and permitted to make.

 

9. This Agreement varies the Employment Agreement and the Employment Terms save
as stated in this Agreement. For the avoidance of doubt, due to the Employee’s
retirement from employment with the Company as described in this Agreement and
pursuant to the terms of this Agreement, the Employee shall have no further
entitlements under the Employment Agreement, the Employment Terms or the
Severance/Change in Control Policy dated 29 September 2006, and neither the
Company nor any other Group Company shall owe any obligation in respect of
incentive, bonus, share option or restricted stock unit awards, arrangements or
severance pay to the Employee (except as provided in Sections 3, 5, 6, 7, 8, 9,
and 10).

 

10. If the Employee holds vested but unexercised share options under The Western
Union Company 2006 Long-Term Incentive Plan (“the 2006 LTIP”), his right to
exercise such options after the Cessation Date shall be governed by the specific
terms of the 2006 LTIP and the applicable award agreement. In addition, if the
Employee holds vested but unexercised share options under the 2002 First Data
Corporation Long-Term Incentive Plan (the “2002 LTIP”) (which have been
converted into options to purchase Western Union stock under the 2006 LTIP), his
right to exercise such options after the Cessation Date shall be governed by the
specific terms of the 2002 LTIP and the applicable award agreements.

 

6



--------------------------------------------------------------------------------

11. The Employee will resign with effect from 1 January 2009 from all management
positions, directorships and any other offices or positions which he holds by
virtue of his employment with the Company.

Early Dismissal for Gross Misconduct

 

12. For the avoidance of doubt, nothing in this Agreement shall prevent the
Company from having the ability to terminate the Employee’s employment forthwith
and without notice in the event that he commits gross misconduct. This Agreement
and all payments and benefits hereunder, will cease with effect from the date he
is terminated for gross misconduct. In the event that any of the Employee’s
share options and Restricted Stock Units (“RSUs”) have not at that time vested
but otherwise would have vested in February and September 2009, such options or
RSUs will not so vest but will lapse with effect from the date of termination of
employment.

Employee Responsibility for Tax

 

13. The Employee hereby agrees to be responsible for the payment of any
salaries, income and other taxes in respect of all payments made and benefits
provided under this Agreement (other than for the avoidance of doubt, any tax
withheld by the Company or any Group Company in paying the sums to the Employee)
and the Employee hereby agrees to indemnify the Company and Group Companies and
keep the Company and Group Companies indemnified on a continuing basis against
any claim or demand which is made against the Company or any Group Company in
respect of any liability of the Company or any Group Company to deduct an amount
of tax or an amount in respect of tax from the payments made and benefits
provided under this Agreement, including any interest or penalties imposed in
connection therewith (other than any interest or penalties that are imposed as a
result of the Company’s late payment of any tax it has withheld) and including,
but without prejudice to the generality of the foregoing, any claim or demand
made in respect of Hong Kong salaries tax.

Settlement

 

14. In consideration of the terms of this Agreement, the Employee hereby:

 

  (A)

releases and discharges the Company, its officers, directors, employees, and
agents, all employee benefit plans of the Group, all trusts and other funding
vehicles established in connection with any such plans, all members of
committees

 

7



--------------------------------------------------------------------------------

 

established under the terms of such plans, and any other Group Company, their
officers, directors, employees and agents (collectively, “the Releasees”), from
any and all actions, causes of action, claims, or charges known or unknown
whatsoever or howsoever arising (whether arising under common law, statute or
otherwise and whether arising in Hong Kong or in any other country or
jurisdiction in the world) which the Employee has or may have, whether now or at
any time in the future and whether or not in contemplation at the date of this
Agreement and whether arising directly or indirectly out of or in connection
with his employment by the Company, its termination or otherwise on any other
ground;

 

  (B) undertakes not to commence any legal or arbitration proceedings of any
nature against the Company or any other Group Company in any jurisdiction
arising out of or in connection with his employment by the Company or any other
Group Company, the cessation of such employment or otherwise on any other
ground;

 

  (C) undertakes to enter into and to deliver to the Company the Second and
Third Separation Agreements on the Cessation Date in the form attached at
Schedules 1 and 2;

 

15. Section 14(A) above applies to all present and future claims, costs,
expenses or rights of action and shall have effect irrespective of whether or
not the Employee is or could be aware of such claims, costs, expenses or rights
of action at the date of this Agreement and irrespective of whether or not such
claims, costs, expenses or rights of action are in the express contemplation of
the Company and/or the Employee at the date of this Agreement (including such
claims, costs, expenses or rights of action of which the Employee becomes aware
after the date of this Agreement in whole or in part as a result of the
commencement of new legislation or the development of common law or which arise
after the date of this Agreement).

Continuing Obligations of the Employee

 

16. The Employee undertakes to the Company:

 

  (A) not to use, disclose or communicate to any person whatsoever (unless
required by law, ordered by a Court of competent jurisdiction, or required by
any regulatory authority having jurisdiction over the Company or any Group
Company):

 

  (i) any trade secrets or confidential information (which may include
commercially sensitive information) important to and relating to the business of
the Company or any Group Company or any clients thereof or their affairs of
which he may have become possessed during his employment with the Company;

 

8



--------------------------------------------------------------------------------

  (ii) the terms of this Agreement save that the Employee may, subject to his
continuing compliance with the other terms of this Agreement (including without
limitation Section 16(B) below):

 

  (a) make such disclosure where necessary or appropriate to the Agreed
Individuals, provided that they agree to keep the information confidential;

 

  (b) disclose the non-poaching, non-solicitation and non-dealing restrictions
set out in the Employment Terms to his recruitment consultant or any prospective
employer in the context of seeking alternative employment;

this undertaking to apply until such time as such information comes into the
public domain other than by reason of any breach of this undertaking;

 

  (B) Employee agrees to not intentionally make any direct or indirect
derogatory statements regarding, or disparage in any way, the business or
reputation of the Company or any Group Company, or any of their directors,
officers, managers or employees, unless such statements are required by law.
Company and the Group Companies agree that the Executive Committee Members of
The Western Union Company shall not intentionally make any direct or indirect
derogatory statements regarding, or disparage in any way, the reputation of
Employee, unless such statements are required by law;

 

  (C) to return all property belonging to the Company or any other Group Company
which is in his possession, custody or power including (without limitation)
computer records, credit cards, electrical equipment, keys, passes, documents,
correspondence and other papers and other items in his possession, custody or
power by reason of his employment with the Company at a time mutually agreed to
by the parties but no later than 31 December 2009; and

 

9



--------------------------------------------------------------------------------

  (D) to enter into and to deliver to the Company the Second Separation
Agreement on December 31, 2008, and the Third Separation Agreement on Cessation
Date, in the form attached at Schedules 1 and 2 respectively.

Reference

 

17. The Company will provide, on written request to the HR department from an
employer or prospective employer of the Employee, a reference substantially in
the terms of the draft attached at Schedule 3 unless:

 

  (A) otherwise required by law or by any securities exchange or regulatory or
governmental body having jurisdiction over the Company or any Group Company,
whether or not the requirement has the force of law; or

 

  (B) the Company discovers or becomes aware of information which suggests that
provision of a reference in the form attached at Schedule 3 would be inaccurate
or misleading.

Warranties

 

18. The Employee hereby warrants that:

 

  (A) he has not at any time committed a repudiatory breach of the Employment
Terms which would entitle the Company to terminate his employment without
notice;

 

  (B) he is not entering into this Agreement in reliance on any undertaking,
representation, warranty or arrangement of any nature not expressly set out in
this Agreement.

Governing law

 

19. This Agreement shall be governed by, and construed in accordance with, Hong
Kong law.

 

10



--------------------------------------------------------------------------------

Jurisdiction

 

20. In relation to any legal action or proceedings arising out of or in
connection with this Agreement (“Proceedings”), each of the parties irrevocably
submits to the exclusive jurisdiction of the Hong Kong courts and tribunal and
waives any objection to Proceedings in such courts on the grounds of venue or on
the grounds that Proceedings have been brought in an inappropriate forum.

Definitions

 

21. In this Agreement where the context admits:

“Affiliate” means a person that directly, or indirectly through one of more
intermediaries, owns or controls, is owned or is controlled by, or is under
common ownership or control with, another person. As used in this section,
“control” means the power to direct the management or affairs of a person, and
“ownership” means the beneficial ownership of at least 5% of the voting
securities of the person. The Western Union Company shall be deemed to control
any settlement network in which it has any equity ownership. As used in this
section, “person” means any corporation, limited or general partnership, limited
liability company, joint venture, association, organization or other entity;

“Cessation Date” is defined as the earliest to occur on the following:
31 December 2009 and the Early Termination Date as defined in 3(B)(iv) and the
date of any termination for gross misconduct as referred to in Section 12;

“Group Companies” means the Company, its ultimate parent, The Western Union
Company, and/or any Affiliate of the Company or The Western Union Company and
“Group Company” shall be construed accordingly;

Other words and phrases, the definition of which is contained or referred to in
s2 of the Companies Ordinance, shall be construed as having the meanings thereby
attributed to them.

Counterparts

 

22. This Agreement may be executed in any number of counterparts, which shall
together constitute one Agreement. Any party may enter into this Agreement by
signing any such counterpart, but this Agreement shall not be effective until
each party has executed at least one counterpart.

 

11



--------------------------------------------------------------------------------

This Agreement although marked “Subject to Contract” and “Without Prejudice”
will upon signature by both of the parties and the adviser, be treated as an
open document evidencing an agreement binding on the parties.

 

Signed   /s/ James G. Robinson   James G. Robinson   Western Union Financial
Services Hong Kong Limited on behalf of the Company for and on behalf of each of
the Releasees Signed   /s/ Christina Gold   Christina Gold   The Western Union
Company Signed   /s/ Ian Marsh   Ian Marsh

 

12



--------------------------------------------------------------------------------

SCHEDULE 1

31 DECEMBER 2008 SEPARATION AGREEMENT

WITHOUT PREJUDICE

SUBJECT TO CONTRACT

This Agreement is signed on 31 December 2008 between (1) Western Union Financial
Services Hong Kong Limited (“the Company”) and (2) Ian Marsh (the “Employee”).

 

1. The parties have reached mutual agreement that the Employee will retire from
his employment with the Company with effect from 31 December 2009 on the
following terms.

 

2. In consideration of the Company’s agreement to terms as provided for in the
first Separation Agreement dated 31 October 2008 and of the sum of $100 HKD to
be paid to Employee by the Company, the Employee hereby:

 

  (A) releases and discharges the Company, its officers, directors, employees,
and agents, all employee benefit plans of the Group, all trusts and other
funding vehicles established in connection with any such plans, all members of
committees established under the terms of such plans, and any other Group
Company, their officers, directors, employees and agents (collectively, “the
Releasees”), from any and all actions, causes of action, claims, or charges
known or unknown whatsoever or howsoever arising (whether arising under common
law, statute or otherwise and whether arising in Hong Kong or in any other
country or jurisdiction in the world) which the Employee has or may have,
whether now or at any time in the future and whether or not in contemplation at
the date of this Agreement and whether arising directly or indirectly out of or
in connection with his employment by the Company, its termination or otherwise
on any other ground; and

 

  (B) undertakes not to commence any legal or arbitration proceedings of any
nature against the Company or any other Group Company in any jurisdiction
arising out of or in connection with his employment by the Company, the
cessation of such employment or otherwise on any other ground;

 

13



--------------------------------------------------------------------------------

3. Section 2(A) above applies to all present and future claims, costs, expenses
or rights of action and shall have effect irrespective of whether or not the
Employee is or could be aware of such claims, costs, expenses or rights of
action at the date of this Agreement and irrespective of whether or not such
claims, costs, expenses or rights of action are in the express contemplation of
the Company and/or the Employee at the date of this Agreement (including such
claims, costs, expenses or rights of action of which the Employee becomes aware
after the date of this Agreement in whole or in part as a result of the
commencement of new legislation or the development of common law or which arise
after the date of this Agreement).

Continuing Obligations of the Employee

 

4. The Employee undertakes:

 

  (A) not to use, disclose or communicate to any person whatsoever (unless
required by law, ordered by a Court of competent jurisdiction or required by any
regulatory authority having jurisdiction over the Company or any Group Company):

 

  (i) any trade secrets or confidential information (which may include
commercially sensitive information) important to and relating to the business of
the Company or any Group Company or any clients thereof or their affairs of
which he may have become possessed during his employment with the Company;

 

  (ii) the terms of this Agreement save that the Employee may, subject to his
continuing compliance with the other terms of this Agreement (including without
limitation Section 4(B) below):

 

  (a) make such disclosure where necessary or appropriate to the Agreed
Individuals, provided that they agree to keep the information confidential;

 

  (b) disclose the non-poaching, non-solicitation and non-dealing restrictions
set out in the Employment Terms to his recruitment consultant or any prospective
employer in the context of seeking alternative employment;

 

14



--------------------------------------------------------------------------------

this undertaking to apply until such time as such information comes into the
public domain other than by reason of any breach of this undertaking;

 

  (B) Employee agrees to not intentionally make any direct or indirect
derogatory statements regarding, or disparage in any way, the business or
reputation of the Company or any Group Company or any of their directors,
officers, managers or employees, unless such statements are required by law.
Company and the Group Companies agree that the Executive Committee Members of
The Western Union Company shall not intentionally make any direct or indirect
derogatory statements regarding, or disparage in any way, the reputation of
Employee, unless such statements are required by law;

Reference

 

5. The Company will provide, on written request to the HR department from an
employer or prospective employer of the Employee, a reference substantially in
the terms of the draft attached at Schedule 3 unless:

 

  (A) otherwise required by law or by any securities exchange or regulatory or
governmental body having jurisdiction over the Company or any Group Company,
whether or not the requirement has the force of law; or

 

  (B) the Company discovers or becomes aware of information which suggests that
provision of a reference in the form attached at Schedule 3 would be inaccurate
or misleading.

Warranties

 

6. The Employee hereby warrants that:

 

  (A) he has not at any time committed a repudiatory breach of the Employment
Terms which would entitle the Company to terminate his employment without
notice;

 

  (B) he has returned all property belonging to the Company or any other Group
Company which is in his possession, custody or power including (without
limitation) computer records, credit cards, electrical equipment, keys, passes,
documents, correspondence and other papers and other items in his possession,
custody or power by reason of his employment with the Company at a time mutually
agreed to by the parties but not later than 31 December 2009; and

 

15



--------------------------------------------------------------------------------

  (C) he is not entering into this Agreement in reliance on any undertaking,
representation, warranty or arrangement of any nature not expressly set out in
this Agreement.

Governing law

 

7. This Agreement shall be governed by, and construed in accordance with, Hong
Kong law.

Jurisdiction

 

8. In relation to any legal action or proceedings arising out of or in
connection with this Agreement (“Proceedings”), each of the parties irrevocably
submits to the exclusive jurisdiction of the Hong Kong courts and tribunal and
waives any objection to Proceedings in such courts on the grounds of venue or on
the grounds that Proceedings have been brought in an inappropriate forum.

Definitions

 

9. In this Agreement where the context admits:

“Affiliate” means a person that directly, or indirectly through one of more
intermediaries, owns or controls, is owned or is controlled by, or is under
common ownership or control with, another person. As used in this section,
“control” means the power to direct the management or affairs of a person, and
“ownership” means the beneficial ownership of at least 5% of the voting
securities of the person. The Western Union Company shall be deemed to control
any settlement network in which it has any equity ownership. As used in this
section, “person” means any corporation, limited or general partnership, limited
liability company, joint venture, association, organization or other entity;

“Group Companies” means the Company, its ultimate parent, The Western Union
Company, and/or any Affiliate of the Company or The Western Union Company and
“Group Company” shall be construed accordingly;

 

16



--------------------------------------------------------------------------------

Other words and phrases, the definition of which is contained or referred to in
s2 of the Companies Ordinance, shall be construed as having the meanings thereby
attributed to them.

This Agreement although marked “Subject to Contract” and “Without Prejudice”
will upon signature by both of the parties and the adviser, be treated as an
open document evidencing an agreement binding on the parties.

 

Signed       Western Union Financial Services Hong Kong Limited on behalf of the
Company for and on behalf of each of the Releasees Signed       Ian Marsh

 

17



--------------------------------------------------------------------------------

SCHEDULE 2

31 DECEMBER 2009 SEPARATION AGREEMENT

WITHOUT PREJUDICE

SUBJECT TO CONTRACT

This Agreement is signed on 31 December 2009 between (1) Western Union Financial
Services Hong Kong Limited (“the Company”) and (2) Ian Marsh (the “Employee”).

 

1. The parties have reached mutual agreement that the Employee will retire from
his employment with the Company with effect from 31 December 2009 on the
following terms.

 

2. In consideration of the Company’s agreement to terms as provided for in the
first Separation Agreement dated 31 October 2008 and of the sum of $10,000.00
USD to be paid to Employee by the Company, the Employee hereby:

 

  (A) releases and discharges the Company, its officers, directors, employees,
and agents, all employee benefit plans of the Group, all trusts and other
funding vehicles established in connection with any such plans, all members of
committees established under the terms of such plans, and any other Group
Company, their officers, directors, employees and agents (collectively, “the
Releasees”), from any and all actions, causes of action, claims, or charges
known or unknown whatsoever or howsoever arising (whether arising under common
law, statute or otherwise and whether arising in Hong Kong or in any other
country or jurisdiction in the world) which the Employee has or may have,
whether or not at any time in the future and whether or not in contemplation at
the date of this Agreement and whether arising directly or indirectly out of or
in connection with his employment by the Company, its termination or otherwise
on any other ground; and

 

  (B) undertakes not to commence any legal or arbitration proceedings of any
nature against the Company or any other Group Company in any jurisdiction
arising out of or in connection with his employment by the Company, the
cessation of such employment or otherwise on any other ground;

 

18



--------------------------------------------------------------------------------

3. Section 2(A) above applies to all present and future claims, costs, expenses
or rights of action and shall have effect irrespective of whether or not the
Employee is or could be aware of such claims, costs, expenses or rights of
action at the date of this Agreement and irrespective of whether or not such
claims, costs, expenses or rights of action are in the express contemplation of
the Company and/or the Employee at the date of this Agreement (including such
claims, costs, expenses or rights of action of which the Employee becomes aware
after the date of this Agreement in whole or in part as a result of the
commencement of new legislation or the development of common law or which arise
after the date of this Agreement).

Continuing Obligations of the Employee

 

4. The Employee undertakes:

 

  (A) not to use, disclose or communicate to any person whatsoever (unless
required by law, ordered by a Court of competent jurisdiction or required by any
regulatory authority having jurisdiction over the Company or any Group Company):

 

  (i) any trade secrets or confidential information (which may include
commercially sensitive information) important to and relating to the business of
the Company or any Group Company or any clients thereof or their affairs of
which he may have become possessed during his employment with the Company;

 

  (ii) the terms of this Agreement save that the Employee may, subject to his
continuing compliance with the other terms of this Agreement (including without
limitation Section 4(B) below):

 

  (a) make such disclosure where necessary or appropriate to the Agreed
Individuals, provided that they agree to keep the information confidential;

 

  (b) disclose the non-poaching, non-solicitation and non-dealing restrictions
set out in the Employment Terms to his recruitment consultant or any prospective
employer in the context of seeking alternative employment;

 

19



--------------------------------------------------------------------------------

this undertaking to apply until such time as such information comes into the
public domain other than by reason of any breach of this undertaking;

 

  (B) Employee agrees to not intentionally make any direct or indirect
derogatory statements regarding, or disparage in any way, the business or
reputation of the Company or any Group Company or any of their directors,
officers, managers or employees, unless such statements are required by law.
Company and the Group Companies agree that the Executive Committee Members of
The Western Union Company shall not intentionally make any direct or indirect
derogatory statements regarding, or disparage in any way, the reputation of
Employee, unless such statements are required by law;

Reference

 

5. The Company will provide, on written request to the HR department from an
employer or prospective employer of the Employee, a reference substantially in
the terms of the draft attached at Schedule 3 unless:

 

  (A) otherwise required by law or by any securities exchange or regulatory or
governmental body having jurisdiction over the Company or any Group Company,
whether or not the requirement has the force of law; or

 

  (B) the Company discovers or becomes aware of information which suggests that
provision of a reference in the form attached at Schedule 3 would be inaccurate
or misleading.

Warranties

 

6. The Employee hereby warrants that:

 

  (C) he has not at any time committed a repudiatory breach of the Employment
Terms which would entitle the Company to terminate his employment without
notice;

 

  (D) he has returned all property belonging to the Company or any other Group
Company which is in his possession, custody or power including (without
limitation) computer records, credit cards, electrical equipment, keys, passes,
documents, correspondence and other papers and other items in his possession,
custody or power by reason of his employment with the Company; and

 

20



--------------------------------------------------------------------------------

  (E) he is not entering into this Agreement in reliance on any undertaking,
representation, warranty or arrangement of any nature not expressly set out in
this Agreement.

Governing law

 

7. This Agreement shall be governed by, and construed in accordance with, Hong
Kong law.

Jurisdiction

 

8. In relation to any legal action or proceedings arising out of or in
connection with this Agreement (“Proceedings”), each of the parties irrevocably
submits to the exclusive jurisdiction of the Hong Kong courts and tribunal and
waives any objection to Proceedings in such courts on the grounds of venue or on
the grounds that Proceedings have been brought in an inappropriate forum.

Definitions

 

9. In this Agreement where the context admits:

“Affiliate” means a person that directly, or indirectly through one of more
intermediaries, owns or controls, is owned or is controlled by, or is under
common ownership or control with, another person. As used in this section,
“control” means the power to direct the management or affairs of a person, and
“ownership” means the beneficial ownership of at least 5% of the voting
securities of the person. The Western Union Company shall be deemed to control
any settlement network in which it has any equity ownership. As used in this
section, “person” means any corporation, limited or general partnership, limited
liability company, joint venture, association, organization or other entity;

“Group Companies” means the Company, its ultimate parent, The Western Union
Company, and/or any Affiliate of the Company or the Western Union Company and
“Group Company” shall be construed accordingly;

Other words and phrases, the definition of which is contained or referred to in
s2 of the Companies Ordinance, shall be construed as having the meanings thereby
attributed to them.

 

21



--------------------------------------------------------------------------------

This Agreement although marked “Subject to Contract” and “Without Prejudice”
will upon signature by both of the parties and the adviser, be treated as an
open document evidencing an agreement binding on the parties.

 

Signed       Western Union Financial Services Hong Kong Limited on behalf of the
Company for and on behalf of each of the Releasees Signed       Ian Marsh

 

22



--------------------------------------------------------------------------------

SCHEDULE 3

[date]

Dear [ ],

I write further to your request dated [date].

Ian Marsh was employed by Western Union Financial Services (Hong Kong) Limited
(“Western Union”) from 16 February 2004 until [insert date]. From that date to
[31 December 2008] he held the position of Executive Vice President and Managing
Director, Asia-Pacific and from 1 January to [31 December] 2009 he acted as
special advisor to the Company. Mr. Marsh elected to retire of his own accord.

This reference is given in strict confidence and, as is our unvarying practice,
solely for the purpose for which it was requested and without liability on the
part of Western Union or any employee of Western Union.

 

Yours sincerely,   

For and on behalf of

Western Union Financial

Services (Hong Kong) Limited

 

23